Citation Nr: 0637376	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbosacral spine disorder, also claimed as low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Ca (RO).  In that rating decision the RO 
declined to reopen a claim of service connection for the 
claimed lumbosacral spine disorder, also claimed as low back 
pain.  

After the veteran initiated his appeal by filing a notice of 
disagreement, in a statement of the case dated in August 2003 
the RO reopened the claim and denied it on the merits.  Even 
though the RO reopened and adjudicated the low back claim on 
the merits, the Board must first determine that new and 
material evidence has been submitted in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Id.  Therefore below, the Board first has 
adjudicated the issue of whether new and material evidence 
has been submitted to reopen the low back disability claim, 
and then adjudicated the underlying claim on the merits.


FINDINGS OF FACT

1.  In a rating decision dated in July 1985, the RO denied 
the veteran's claim of entitlement to service connection for 
lumbosacral spine disorder; and the veteran did not appeal 
that decision.

2.  The evidence received since the RO's final rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's 
lumbosacral spine disorder claim.

3.  A lumbosacral spine disorder is not shown to be of 
service origin.


CONCLUSIONS OF LAW

1.  The RO's July 1985 rating decision that denied the claim 
for service connection for lumbosacral spine disorder, is 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.19, 19.192 (1985).

2.  Evidence received since the July 1985 rating decision is 
new and material, and the claim for service connection for 
lumbosacral spine disorder is reopened.  38 U.S.C.A. §§ 5108, 
(West 2002); 38 C.F.R. § 3.156(a) (2006). 

3.  A lumbosacral spine disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

By means of a letter dated in September 2002, the RO provided 
the veteran preadjudicatory notice under 38 U.S.C.A. § 5103.  
In that letter, the veteran was informed of what would 
constitute both "new" and "material" evidence to reopen 
the previously denied claim for service connection for a low 
back disorder.  He was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA evidence showing a current diagnosis of low 
back disorder; evidence of a diagnosis or symptoms of this 
condition in service; and a medical link between the current 
disability and service.  The veteran was informed that this 
evidence could consist of doctors' records, medical 
diagnoses, and medical opinions; and lay evidence from those 
who have knowledge of his condition.  In effect, these 
letters may be understood as communicating to the veteran the 
need to submit any relevant evidence in his possession.  This 
same type of notice was again provided to the veteran in a 
letter dated in February 2005.  In short, the discussion 
contained in these letters furnished the veteran notice of 
the basis for the previous denial of the claim of entitlement 
to service connection -that the evidence did not show any 
residuals of acute and transient back complaints in service; 
and notice of the types of evidence he still needed to send 
to VA, the type of evidence VA would assist in obtaining, and 
in effect requested that the veteran provide VA with or 
identify all sources of evidence that he possessed or knew of 
that could help to substantiate his claim.

Additionally, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
Board denies (declines to reopen) the veteran's claim, 
questions as to disability rating and effective date are 
moot. 

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for a lumbosacral spine disorder.  Below, the 
Board sets forth the laws and regulations applicable to the 
claims on appeal and adjudicated here, and in relation to 
those laws and regulations, analyzes the information and 
evidence pertinent to this case.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

The current claim is on appeal from a November 2002 rating 
decision.  Prior to that, in a July 1985 rating decision, the 
RO denied entitlement to service connection for a low back 
disorder.  The RO notified the veteran of the decision, and 
of his procedural and appellate rights, in August 1985.  The 
veteran did not submit a notice of disagreement to initiate 
an appeal to the Board.  That rating decision is therefore 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.19, 19.192 (1985).

In the November 2002 rating decision from which the current 
appeal arises, the RO declined to reopen the claim for 
service connection for a low back disorder.  The RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  Subsequently, during the 
appeal the RO reopened the claim and denied it on the merits.  
Even though the RO found that new and material evidence had 
been submitted to reopen the claim, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

As discussed more fully below, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service, or in the case of 
arthritis, became manifest to a compensable degree within the 
first year after service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309.  

The evidence received after the July 1985 rating decision-
the last final denial-is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received after the July 1985 decision includes 
service personnel records; private and VA medical records, 
including the June 2003 report of VA examination in May 2003; 
and a lay statement.  Most of this evidence received since 
the July 1985 rating decision is new in that it was not 
previously of record.

The veteran's claim was previously denied in the July 1985 
rating decision, on the basis that the veteran's back 
complaints in service were acute and transient, with no 
permanent residuals.  In that decision, the RO noted that the 
veteran reported a back condition in 1968 and 1972; that 
service records showed complaints of low back pain in 
September and October 1971, and in January 1972.  The RO 
noted that at the separation examination the veteran gave a 
history of back pain; but examination of the spine was 
normal; and the veteran did not have any treatment for his 
back after service until 1980.

The medical records submitted since the July 1985 rating 
decision includes evidence of degenerative arthritis and 
other low back symptomatology.  Private treatment records in 
2002 includes a June 2002 note showing that an MRI was 
interpreted as demonstrating a question of a component of 
central stenosis at L4-5.  The report of a May 2003 VA 
examination includes a diagnosis of degenerative disc disease 
of the lumbar spine. 

The medical records submitted since the July 1985 rating 
decision also includes evidence with respect to the question 
of whether a current low back disorder is etiologically 
related to service.  In a December 2002 statement from 
Cromshaw Chiropractic, Dr. Gil Cromshaw opined that that he 
strongly believed that the initial injury in 1969 set the 
stage for the veteran's eventual chronic problems. 

At the time of the July 1985 rating decision, there was no 
competent medical evidence of a chronic low back disorder, or 
evidence addressing the etiology of the claimed low back 
disorder as it relates to service.  The evidence discussed 
above and submitted since July 1985 does show a current low 
back disorder and provides an opinion as to whether there is 
a relationship between the claimed low back disorder and 
service.  As such, the evidence submitted since July 1985 is 
new, and material in that when considered with previous 
evidence of record, these documents relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2006).  The evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claim sought to be reopened; and the 
December 2002 statement raises a reasonable possibility of 
substantiating the claim by providing supportive evidence.  
Id.  

Accordingly, the Board finds that there is evidence received 
subsequent to July 1985 that is new and material and serves 
to reopen the claim for service connection for lumbosacral 
spine disorder, also claimed as low back pain.  Having 
determined that new and material evidence has been added to 
the record, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Below, the claim is 
decided on the merits.

II.  Analysis of Claim on the Merits

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses of disability 
of the lumbar spine.  Because the record contains competent 
medical evidence of a current disorder, and no evidence to 
the contrary, the Board concedes the presence of such 
disability.  Therefore, with respect to the claimed 
disability, the question is whether a claimed lumbosacral 
spine disability was incurred in or aggravated by active 
military service; or, in the case of arthritis, became 
manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

In summary, the veteran's service personnel records include 
an enlistment qualification record showing that assignment 
limitations included "no crawling, stooping, running, 
jumping, prolonged standing or marching."  Service medical 
records show that he was seen in January 1972 for complaints 
of "back pain, old injury."  The note indicates that he was 
treated with pain medication and chemical heat.  There are no 
subsequent records of any treatment in service for back 
complaints.  

The report of a May 1972 examination at the time of discharge 
shows that the veteran reported a medical history of having 
had recurrent back pain.  On examination, the evaluation of 
the spine and other musculoskeletal system was normal.

The first evidence of any low back condition is not until 
many years after service ended.  Although private treatment 
records show that he was seen March 1985 for pain in the left 
scapula, the first evidence of low back problems was in 1987.  

The report of treatment from L. C. Hammond, B.A., D.C., shows 
that the veteran was treated at a chiropractic low back pain 
clinic for complaints of back pain in October 1987.  That 
report shows that the veteran reported having a twenty-year 
history of lower mid back and low back pain after injuring 
his back in the Army.  After examination, the report contains 
diagnoses of lumbar facet syndrome; lumbalgia; muscle spasms; 
and lumbar segmental dysfunction.  The veteran was treated at 
the chiropractic clinic from 1987 to 1989. 

VA treatment records in January 2000 show that the veteran 
was treated for complaints of pain in the back for several 
years radiating into the legs.  The assessment at that time 
was low back pain.  

Private treatment records include a May 2002 report of MRI of 
the lumbar spine that showed findings including mildly 
degenerated disc seen at all lumbar levels characterized by 
diminished stature and signal; moderately degenerated L5-S1 
disc.  A private medical note in July 2002 addressed that MRI 
report, indicating that there was no disc herniation but 
there was a question of a component of central stenosis at 4-
5.  

In a December 2002 statement, Dr. Gil Cromshaw stated that 
the veteran had been his patient since April 1998.  Dr. 
Cromshaw stated that the veteran had been treated for chronic 
lower back pain and bilateral leg pain, which started in 1969 
when the veteran was in the Army.  Dr. Cromshaw related that 
the veteran stated he injured his back severely while lifting 
a trailer attached to a Jeep; and he was initially treated in 
the Army and prescribed pain medications.  The veteran 
further reported that he continued to seek medical help in 
the Army and over the next few years but the pain never got 
better.  Dr. Cromshaw concluded his statement with an  
opinion that he strongly believed that the initial injury in 
1969 set the stage for the veteran's eventual chronic 
problems.   

The June 2003 report of a May 2003 VA examination shows that 
the veteran reported having problems with his back since 1969 
when he injured his back while in Germany.  The veteran 
reported complaints of constant pain in the lower back, and 
also numbness and tingling that traveled down his left leg.  
Review of the examination report shows that the examiner 
reviewed the claims file and examined the veteran for his low 
back disorder.  The report noted that lumbar spine X-ray 
findings were within normal limits.  The X-ray examination 
report shows that examination demonstrated no fracture, 
dislocation, radiopaque foreign body or abnormality of disc 
spacing; and no significant degenerative change.  The 
impression was normal lumbar spine.  

After examination, the May 2003 VA examination contains a 
diagnosis of degenerative disc disease of the lumbar spine 
with radiculopathy.  The report concluded with an opinion 
essentially that the veteran's current low back disorder was 
not related to symptoms treated in service.  In this 
connection, the examiner noted that this statement was 
rationalized by the MRI in June 2002 which demonstrated only 
mild degenerative disk disease, and no lumbar stenosis or 
disc herniation; the changes are so mild they are not noticed 
on plain film in May 2003 and are consistent with normal 
arthritis due to age. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that any current lumbosacral spine disorder is related to 
service.  In summary, first, the veteran stated in his notice 
of disagreement that he injured his back in 1969 at his 
barracks in Germany and was in a car accident and 
hospitalized at Fort Leonard Wood, Missouri in 1971.  He 
stated that at that time he was in the post hospital for 
three weeks.  Review of the service medical records do not 
show any treatment noting an association with any such 
events.  Although there is a service personnel record 
containing certain assignment limitations as noted above, 
there is no indication there or in any other service record 
of any incident in which a back injury occurred in 1969 at 
his barracks or that he was involved in a car accident in 
1971. 

The service medical records only show a solitary note in 
January 1972, with a complaint of "back pain, old injury."  
This complaint was treated with pain medication and chemical 
heat, and there were no subsequent records of any treatment 
in service for a back complaint.  Further, although at 
discharge the veteran reported a history of having had 
recurrent back pain, on examination at that time, the 
evaluation of the spine and other musculoskeletal system was 
normal.

Second, there is no evidence that the veteran sought 
treatment for any back condition until the late 1980s, many 
years after service ended in May 1972.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

In June 1985 the veteran had notified the RO that he had been 
treated for his back condition at Suburban General Hospital 
in Norristown, Pennsylvania, and indicated he was also 
treated at Doctor's Urgent Care.  The first provider, 
however, notified VA in September 1985 that on careful search 
of their files, they found no evidence of the veteran ever 
having been treated there.  Doctor's Urgent Care Center 
provided records of treatment in March 1985, however, these 
records were associated with treatment for complaints of pain 
at the scapula area, and there are no records showing 
treatment of the low back.

The Board notes that the examiner at the May 2003 VA 
examination opined that  the low back condition was not 
related to service, but rather was consistent with normal 
arthritis due to age.  In making that opinion, the examiner 
noted that the mild degenerative disk disease was so mild 
that the changes were not noticed on plain film.

To the extent that Dr. Cromshaw's December 2002 statement 
represents a history supplied by the veteran, the Board is 
not bound to accept medical opinions, which are based solely 
on a history supplied by the veteran, where that history is 
not supported by the record evidence.  See Black v. Brown, 5 
Vet. App. 117, 182 (1993); see also Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  As such, the Board does not have to 
accept the opinion provided in the December 2002 statement. 

The evidence does not show any treatment in 1969 for the 
claimed injury, and does not show a continuity of treatment 
after service, or any treatment until the late 1980s.  Thus, 
given the fact that such medical opinion, regarding a 
relationship between service and a current disorder, was not 
based on a fully factual foundation, the Board finds that the 
opinion lacks credibility, and is therefore of diminished 
probative value on the issue of service connection.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is entitled to independently assess 
the credibility and weight of evidence before it); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) ("An opinion based on 
an inaccurate factual premise has no probative value").  

The veteran has asserted, and has provided statements from a 
family member to the effect that he injured his low back 
during service.  In this connection, while the veteran 
believes and has asserted that he has residuals of a back 
injury, related to his military service, he is not shown to 
be other than a lay person.  As such, he has no competence to 
give a medical opinion of diagnosis or etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board concludes that the veteran does not have 
a lumbosacral spine disorder that was incurred in or 
aggravated by service.  Further, there is no evidence of 
arthritis of the lumbar spine dated within one year of 
separation from active duty service, such that service 
connection is warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309. (2006).  

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim that he has a low back disorder which is related to 
service.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, that the claim must be denied.  


ORDER

The claim of entitlement to service connection for a 
lumbosacral spine disorder is reopened.

Service connection for a lumbosacral spine disorder is 
denied.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


